        Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 1 of 20 PageID# 1


AO 106A (08/18) Application for a Wanant by Telephone or Other Reliable Electronic Means
                                                                                                                                              THi
                                     United States District Court                                                              MW 2430:0 1
                                                                       for the                                       Ubhrv. u^- UISTRICT cioURT
                                                                                                                               RICHMOND, VA
                                                         Eastern District of Virginia

             In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identic the person by name and address)                                       Case No.
                                                                                                    3".20S>W^
Rose Gold IPHONEXS MAX, IMEI 357275099020411
                                                                           )

    APPUCATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government,request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and^ve its location):
 See Attachment A

located in the              Eastern               District of                  Virginia                   ,there is now concealed (identify the
person or describe die property to be seized)'.
 See Attachment B


          The basis for the search under Fed. R. Grim. P. 41(c)is (check one or more)'.
                 fif evidence ofa crime;
                 fiff contraband,fiuits ofcrime, or other items illegally possessed;
                 af property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                                 Offense Description
        Title 21 U.S.C. §§846                      Conspiracy to possess with Intent to distribute controlled substances
        Title 21 U.S.C. §§841 (a)(1)               Possession with intent to distribute controlled substances


          The application is based on these facts:
        See Attached Affidavit


           fif Continued on the attached sheet.
           □ Delayed notice of                    days (gfye exact ending date ifmore thm-B^ays:                                requested u
                18 U.S.C. § 3103a, the basis of which is set forth on^.a^olfe

                                                                                             Roderick Herndon, ATF Special Ag^
                                                                                                      Printed name and title


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                           Telephone                                (specifyreliable electronic means).

Date:

                                                                                    RoderickCYfeig
City and state:                                                                     United
                                                                                                       Printe
 Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 2 of 20 PageID# 2

                                                                               r
                                                                               p
                                                                                     MAR 2 4 2020
                                                                                                      }J
                       IN THE UNITED STATES DISTRICT COURT                     CLERK. U.S. DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                          RICHMOND, VA
                                     Richmond Division


IN THE MATTER OF THE SEARCH OF
CELLULAR TELEPHONE WITH IMEI
357275099020411 RECOVERED FROM THE Case No.               3-
AMELIA COUNTY SHERIFF'S OFFICE,
AND CURRENTLY LOCATED IN THE
EVIDENCE VAULT AT 1011 BOULDER
SPRINGS DRIVE.SUITE 300,                  Under Seal
CHESTERFIELD,VA




                            AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE


       I, Roderick A. Hemdon Jr, Special Agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives(ATF),being duly sworn, depose and state the following:

                    INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—an

electronic device—which is currently in law enforcement possession, and the extraction from

that property ofelectronically stored information described in Attachment B.

       2.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been since May 2017. My law enforcement and legal traming
consist of the Criminal Investigator Training Program at the Federal Law Enforcement Training
Center in the summer of 2017, and the Special Agent Basic Training at the ATF National
Academy in the fall of 2017. I received specialized training at the academy concerning
 Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 3 of 20 PageID# 3




violations of the Gun Control Act within Title 18 of the United States Code. During my tenure

as an ATF agent, I have initiated and helped conduct criminal investigations including, federal
firearms licensee burglaries, firearms and narcotics trafficking, and possession of firearms by
prohibited persons. I have authored multiple search warrants and have testified before federal
court and grand jury as a fact witness. Prior to attending ATF Special Agent training, I was a
Police Officer with the Greensboro Police Department in Greensboro North Carolina for 6 years.

During my tenure with the Greensboro Police Department, I was stationed in patrol and
conducted various types of investigations including, narcotics violations, homicides, sexual
assaults, etc.

        3.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all ofmy knowledge about this matter.

                  IDENTIFICATION OF THE DEVICE TO BE EXAMINED


        4.       The DEVICE to be searched is a rose gold Apple IPhone, model XS Max,IMEI#
357275099020411 ("DEVICE").


        5.       The DEVICE is currently located in the evidence vault at the ATF Richmond I
Field Office, located at 1011 Boulder Springs Drive, Suite 300, Chesterfield, VA.

        6.       The applied-for warrant would authorize the forensic examination ofthe DEVICE
for the purpose ofidentifying electronically stored data particularly described in Attachment B.
 Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 4 of 20 PageID# 4




                          UTT.T.FVANT STATUTORY PROVISIONS



       7.      Based upon investigative activity conducted to date, further detailed below, I
believe a forensic examination of the DEVICE will yield evidence concerning violations of the

following federal offenses:


            a. Conspiracy to distribute or possess with the intent to distribute controlled
               substances,in violation ofTitle 21,United States Code 841(a)(1);

            b. Possession with the intent to distribute controlled substances, in violation of Title

               21, United States Code 841(a)(1).

                                      PROBABLE CAUSE



       8.      On October 22, 2019, at approximately 1903 hours the Amelia County Sheriffs
Office received a 911 call in reference to shots fired at the Chula Gas Mart located at 12730

Patrick Henry Hwy, Amelia Court House, Virginia. Upon arrival to the Chula Gas Mart,
Amelia County investigators interviewed witnesses, obtained physical evidence, and reviewed
the business's surveillance video. While viewing the surveillance footage, it was observed that
two assailants approached an individual later identified as Eric ROYAL Jr.( ROYAL )and
forcibly removed a red bag from his person. During the course of removing the red bag firom
ROYAL, the video depicted multiple clear baggies fall from the bag and scatter about the
ground. The video further recorded a several minute fight between ROYAL and the assailants
throu^out the parking lot of the Chula Gas Mart. A canvas of the parking lot by investigators
discovered several clear baggies containing 289 purple pills, a clear bag contaimng suspected
marijuana, and 9 mm luger shell casings in the proximity ofthe incident It was also determined
 Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 5 of 20 PageID# 5




from the shell casings and witness interviews that ROYAL or one the two assailants had fired
shots during the fight.


       9.      Shordy thereafter, investigators were advised by an off-duty Virginia State
Trooper that he baH observed three black males fighting at the Chula Gas Mart and heard an
explosion. The Trooper also stated that during the incident he observed a Glock pistol on the
ground dropped by one ofthe parties. After the subjects stopped fighting, the Trooper stated that
the pistol was picked up by one of the individuals and the parties fled the scene in different
vehicles. The Trooper further stated that he observed ROYAL get into a gold Toyota Camry
displaying VA Registration VPM-7171 and that he followed that vehicle to the residence located
at 7220 Dennisville Rd, Amelia Court House, Virginia. The Trooper observed ROYAL exit the
vehicle and called for backup.


        10.    Shortly thereafter, Amelia County deputies arrived to the 7220 Dennisville Rd
residence to assist the Trooper and observed the gold Toyota Camry, VA Registration VPM-
7171 at the residence. The deputies further observed ROYAL near the garage of the residence.
Upon closer examination of the vehicle, deputies determined that it was registered to ROYAL
and saw in plain view on the driver's seat of the vehicle, a black Glock handgun with extra
magazines and a red bag.

        11.     Based on the discovery of this evidence, Amelia County investigators applied for
and obtained a search warrant for the gold Toyota Camry, VA Registration VPM-7171,
registered to ROYAL. During the execution of the search warrant, investigators found a Glock
handgun, a Glock magazine, a Taurus magazine, a red bag containing clear plastic baggies
containing suspected marijuana and purple powder, approximately $200 in cash, digital scales, a
 Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 6 of 20 PageID# 6




metal plant grinder, and various calibers of ammunition. Investigators compared the purple pills
and powder and found them both to be ofthe same shade in color. Investigators then seized the
DEVICE from ROYAL's person in that it likely contained evidence ofROYAL's distribution of
illegal narcotics.


        12.     The purple pills, purple powder, and suspected marijuana were seized and sent to
the Virginia Forensic Science Lab for analysis. The lab determined that the purple pills were
76.5 grams of methamphetamine,the purple powder was 15.95 grams of methamphetamine, and
the marijuana to be 58 grams. Based on my training and experience, this amount of controlled
substances is consistent with the distribution quantities of methamphetamine and marijuana.

        13.     In my training and experience, this affiant knows narcotics dealers utilize cellular
devices to further their criminal activity. This affiant knows that narcotics dealers utilize cellular
devices to conduct calls and text messages with sources of supply and customers; said messages
sometimes contain coded drug language by the use of alphanumeric characters, and or emojis.
Throu^ information obtained via suspect debriefs and or confidential sources, I have come
know that narcotics dealers communicate with other dealers and or drug users throu^ the use of

applications "apps" such as, but not limited to Facebook, Snapchat, Instagram, etc. that they
access through their cellular devices. Moreover, it is known to me that narcotics traffickers
frequently keep copies of ledgers and bank records concerning their narcotics business and
photographs ofnarcotics or firearms on their cellphones.

        14.     Based on the aforementioned facts and your affiants training and experience it is
believed that the DEVICE contains electronic evidence ofthe crimes listed including a SIM card.
 Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 7 of 20 PageID# 7




cell phone contacts, text messages, GPS location, photographs, geo-location information, and
communications made by ROYAL in reference to the sale and or use ofillegal narcotics.

       15.      Based on the foregoing, it is believed the DEVICE seized from ROYAL's person

was used to facilitate the sale or transfer ofnarcotics between ROYAL and narcotics users and or

dealers.


      TTSir OF TF.T.F.PHONRS BY NARCOTICS USERS AND OR TRAFFICKERS


       16.      The forensic examination of the DEVICE will likely identify and provide

admissible evidence concerning:


             a. the nature, scope, extent and methods of operation of the illegal narcotics
                activities in which the suspect(s) and others as yet unknown or not yet fully
                identified are engaged;

             b. the methods ofoperation ofthe suspect(s)including, but not limited to,the means
                and manner by which individuals are committing and attempting to commit illegal
                narcotics sales and or purchases;

             c. the identities, roles, and telephone numbers of co-conspirators, accomplices,
                aiders and abettors, and other participants in such illegal activity;

             d. the existence and location of apartments, residences, businesses and other
                premises used in the ftirtherance ofthe illegal activity;
             e. the existence and location ofrecords ofthe illegal activity;

             f. the existence, location, and source of resources used in the illegal activity to
                include jfirearms and other controlled substances;
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 8 of 20 PageID# 8




          g. the existence and location of any other items or means used in furtherance of
               those activities; and

          h. the dates, times, and details ofthe continued commission ofthe above-mentioned
                offenses;

          i. the existence and location of any other items or means used in furtherance of
                those activities; and

          j. the dates, times, and details ofthe continued commission ofthe above-mentioned
                offenses.

                                        TF.rHNICAL TERMS



       17.      Based on my training and experience, I use the following technical terms to
convey the following meanings:


             k. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
                telephone) is a handheld wireless device used for voice and data communication
                through radio signals. These telephones send signals through networks of
                transmitter/receivers, enabling communication with other wireless telephones or
                traditional "land line" telephones. A wireless telephone usually contains a "call
                log," which records the telephone number, date, and time of calls made to and
                from the phone. In addition to enabling voice communications, wireless
                telephones offer a broad range of capabilities. These capabilities include, storing
                names and phone numbers in electronic ''address books, sending, receiving, and
                storing text messages and e-mail; taking, sending, receiving, and storing still
                photographs and moving video; storing and playing back audio files; storing
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 9 of 20 PageID# 9




          dates, appointments, and other information on personal calendars; and accessing
          and downloading information from the Internet. Wireless telephones may also
          include global positioning system ("GPS") technology for determining the
          location oftibe device.


       1. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
          tVifln a notebook, which is primarily operated by touching the screen. Tablets
          function as wireless communication devices and can be used to access the Internet

          through cellular networks, 802.11 "wi-fi" networks, or otherwise. Tablets
          typically contain programs called apps, which, like programs on a personal
          computer, perform different functions and save data associated with those
          functions. Apps can, for example, permit accessing the Web, sending and
          receiving e-mail, and participating in Internet social networks.

       m. Digital camera: A digital camera is a camera that records pictures as digital
          picture files, rather than by using photographic film. Digital cameras use a
           variety of fixed and removable storage media to store their recorded images.
          Images can usually be retrieved by connecting the camera to a computer or by
           connecting the removable storage medium to a separate reader. Removable
           storage media include various types of flash memory cards or miniature hard
           drives. Most digital cameras also include a screen for viewing the stored images.
           This storage media can contain any digital data, including data unrelated to
           photographs or videos.
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 10 of 20 PageID# 10




        n. Portable media player: A portable media player (or "MP3 Player" or iPod)is a
           handheld digital storage device designed primarily to store and play audio, video,
           or photographic files. However, a portable media player can also store other
           digital data. Some portable media players can use removable storage media.
           Removable storage media include various types of flash memory cards or
           miniature hard drives. This removable storage media can also store any digital

                 Depending on the model, a portable media player may have the abihty to
           store very large amounts of electronic data and may offer additional features such
           as a calendar, contact list, clock, or games.


        o. GPS: A GPS navigation device uses the Global Positioning System to display its
           current location. It often contains records the locations where it has been. Some

           GPS navigation devices can give a user driving or walking directions to another
           location. These devices can contain records ofthe addresses or locations involved

           in such navigation. The Global Positioning System (generally abbreviated
           "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
           contains an ejctremely accurate clock. Each satellite repeatedly transmits by radio
           a mathematical representation of the current time, combined with a special
           sequence of numbers. These signals are sent by radio, using specifications that
            are publicly available. A GPS antenna on Earth can receive those signals. When
            a GPS antenna receives signals from at least four satellites, a computer connected
            to tbat antenna can mathematically calculate the antenna's latitude, longitude, and
            sometimes altitude with a high level of precision.
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 11 of 20 PageID# 11




        p. PDA: A personal digital assistant, or PDA,is a handheld electronic device used
           for storing data (such as names, addresses, appointments or notes) and utilizing
           computer programs. Some PDAs also function as wireless commumcation
           devices and are used to access the Internet and send and receive e-mail. PDAs

           usually include a memory card or other removable storage media for storing data
           and a keyboard and/or touch screen for entering data. Removable storage media
           include various types of flash memory cards or miniature hard drives. This
           removable storage media can store any digital data. Most PDAs run computer
           software, giving them many ofthe same capabilities as personal computers. For
           example, PDA users can work with word-processing documents, spreadsheets,
           and presentations. PDAs may also include global positioning system ("GPS")
           technology for determining the location ofthe device.

        q. Internet: The Internet is a global network of computers and other electronic
           devices that communicate with each other. Due to the structure of the Internet,

           connections between devices on the Internet often cross state and international

           borders, even when the devices communicating with each other are in the same
           state.

                                         I



        r. SD Card: A Secure Digital(SD) card is a type of memory card used for storing
            data in devices such as digital cameras, PDAs, mobile phones, portable music
            players, and digital voice recorders. SD Cards are generally available with
            memory capacities between 16 Megabytes and 1 Gigabyte. SD cards can store
            documents, music, photos,videos, and application data

                                             10
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 12 of 20 PageID# 12




       18.      Based on my training, experience, and research, and from consulting the
manufacturer's advertisements and product technical specifications available online at

https://www.apple.com, https://www.samsung.com, and https://www.lg.com, I know that many
ofthe Devices have capabilities that allow them to perform many ofthe fimctions of a computer,
typically having a touchscreen interface, internet access, and operating systems capable of
running downloaded applications. Further, they can send and receive text messages, serve as
wireless telephones, digital cameras, portable media players, GPS navigation devices, and
personal digital assistants(PDA).

       19.      In my training and experience, examining data stored on devices of this type can
uncover,among other things, evidence that reveals or suggests who possessed or used the device.

                  FJ.RCTRONIC STORAGE AND FORENSIC ANALYSIS


       20.      Based on my knowledge, training, and experience, I know that electronic devices
r^n store information for long periods of time. Similarly, things that have been viewed via the
Intemet are typically stored for some period of time on the Devices. This information can
sometimes be recovered with forensics tools.


       21.      There is probable cause to believe that things that were once stored on the
Devices may still be stored there,for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer files or
                remnants ofsuch files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Intemet.
                Electronic files downloaded to a storage medium can be stored for years at little

                                                11
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 13 of 20 PageID# 13




           or no cost. Even when files have been deleted, they can be recovered months or

           years later using forensic tools. This is so because when a person "deletes" a file
           on a computer, the data contained in the file does not actually disappear; rather,
           that data remains on the storage medium until it is overwritten by new data.

        b. Therefore, deleted files, or remnants of deleted files, may reside in firee space or
           slack space—ihsA is, in space on the storage medium that is not currently being
           used by an active file—^for long periods of time before they are overwritten. In
           addition, a computer's operating system may also keep a record of deleted data in
           a"swap" or "recovery" file.


        c. Wholly apart fi*om user-generated files, computer storage media—in particular,
           computers' internal hard drives—contain electronic evidence of how a computer
           has been used, what it has been used for, and who has used it. To give a few
           examples, this forensic evidence can take the form of operating system
            configurations, artifacts ftom operating system or application operation, file
            system data structures, and virtual memory "swap" or paging files. Computer
            users typically do not erase or delete this evidence, because special software is
            typically required for that task. However, it is techmcally possible to delete this
            information.


        d. Similarly, files that have been viewed via the Internet are sometimes
            automatically downloaded into a temporary Internet directory or "cache."



                                             12
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 14 of 20 PageID# 14




       22.      Forensic evidence. As further described in Attachment B,this application seeks

permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to
believe that this forensic electronic evidence might be on the Devices because;

             a. Data on the storage medium can provide evidence of a file that was once on the
                storage medium but has since been deleted or edited, or of a deleted portion of a
                file (such as a paragraph that has been deleted from a word processing file).
                Virtual memory paging systems can leave traces of information on the storage
                medium that show what tasks and processes were recently active. Web browsers,
                e-mail programs, and chat programs store configuration information on the
                storage medium th?jt can reveal information such as online nicknames and
                passwords. Operating systems can record additional information, such as the
                attachment of peripherals, the attachment of USB flash storage devices or other
                external storage media, and the times the computer was in use. Computer file
                systems can record information about the dates files were created and the
                sequence in which they were created.

             b. Forensic evidence on a device can also indicate who has used or controlled the
                 device. This "user attribution'' evidence is analogous to the search for "indicia of
                 occupancy" while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works may,
                 after examining this forensic evidence in its proper context, be able to draw
                                                  13
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 15 of 20 PageID# 15




                conclusions about how electronic devices were used,the purpose oftheir use, who

                used them, and when.


          d. The process ofidentifying the exact electronically stored information on a storage
                medium that are necessary to draw an accurate conclusion is a dynamic process.
                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. ^AHiether data stored on a computer is
                evidence may depend on other information stored on the computer and the
                application of knowledge about how a computer behaves. Therefore, contextual
                information necessary to understand other evidence also falls within the scope of
                the warrant.



             e. Further, in finding evidence ofhow a device was used,the purpose ofits use, who
                used it, and when, sometimes it is necessary to establish that a particular thing is
                not present on a storage medium.

       23.      Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices
consistent with the warrant. The examination may require authorities to employ techniques,
including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of the device to human inspection in order to determine whether it is evidence
described by the warrant.


       24.      Manner of execution. Because this warrant seeks only permission to examine
devices already in law enforcement's possession, the execution ofthis warrant does not involve

                                                 14
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 16 of 20 PageID# 16




the physical intrusion onto premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution ofthe warrant at any time in the day or night.

             SPECIFICITY OF SEARCH WARRANT RETURN AND NOTICE

               REGARDING INITIATION OF FORENSIC EXAMINATION


       25.     The Government will file a written pleading in this case within one hundred

twenty (120) days after the execution of the search warrant notifying the court that the imaging
process of digital evidence seized from the target location is complete, and the forensic analysis
ofcomputers and media has begun. Such notice will include confirmation that written notice has
been provided to the defendant or his counsel informing the defendant that the forensic
examination of evidence seized has actually begun. Such notice to the defendant and the Court
is not intended to mean, and should not be construed to mean, that the forensic analysis is
complete, or that a written report detailing the results of the examination to date will be filed
with the Court or provided to the defendant or his counsel. This notice does not create, and is
not meant to create, additional discovery rights for the defendant. Rather, the sole purpose of
this notice is to notify the defendant that, beyond the simple seizure of his property, a forensic
search ofthat property has actually begun.




                                                15
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 17 of 20 PageID# 17




                                     CONCLUSION



      26.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the DEVICE described in Attachment A to seek the items
described in Attachment B.


                                              Respectfully submitted,


                                                  i^nck A.Hemdoi^Jry
                                              Special Agent
                                              Bureau of Alcohol, Tobacco,Firearm^ and
                                              Explosives


       Subscribed and sworn to before me
       on March 24,2020:

                      IsL
       Roderick C. Young
                                           iUDGE




                                             16
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 18 of 20 PageID# 18




                                     ATTACHMENT A



       1.      The pieces of property to be searched are one cellular phone, hereinafter the
"DEVICE",and are further described as follows:


            a. A rose gold in color, Apple,IPhone model XS,IMEI# 357275099020411.

       2.      The DEVICE is currently located in the evidence vault at the ATF Richmond I
Field Office, located at 1011 Boulder Spring Drive, Suite 300, Chesterfield, VA. This warrant
authorizes the forensic examination of the DEVICE for the purpose of identifying the

electronically stored information described in Attachment B.
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 19 of 20 PageID# 19




                                         ATTACHMENT B



       1.      All records on the DEVICE described in Attachment A that relate to violations of

conspiracy to distribute controlled substances, in violation of Title 21, United States Code 846;
and possessing with the intent to distribute a controlled substance,in violation of Title 21, United
States Code 841(a)(1),including:


            a. the nature, scope, extent and methods of operation of the illegal narcotics
               activities in which the suspect(s) and others as yet unknown or not yet fully
               identified are engaged;

            b. the methods of operation ofthe suspect(s)including, but not limited to, the means
               and manner by which individuals are communicating to commit illegal narcotics
               sales and or purchases;

            c. the identities, roles, and telephone numbers of co-conspirators, accomplices,
               aiders and abettors, and other participants in such illegal activity;

            d. the existence and location of apartments, residences, businesses and other
               premises used in the furtherance ofthe illegal activity;
            e. the existence and location ofrecords ofthe illegal activity;

            f. the existence, location, and source of resources used in the illegal activity to
               include firearms and other controlled substances;

            g. the existence and location of any other items or means used in fiirfiierance of
               those activities; and

            h. the dates,times, and details ofthe continued commission ofthe above-mentioned
               offenses;
Case 3:20-sw-00085-RCY Document 1 Filed 03/24/20 Page 20 of 20 PageID# 20




       2.     Evidence ofuser attribution showing who used or owned the DEVICE at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usemames and passwords, documents, and browsing history;

       3.     As used above,the terms "records"^d "information" include all ofthe foregoing

items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other
media that can store data) and any photographic form.
